FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KRISTIN M. PERRY; SANDRA B.              
STIER; PAUL T. KATAMI; JEFFREY J.
ZARRILLO,
                 Plaintiffs-Appellees,
                 and
CITY AND COUNTY OF SAN
FRANCISCO,
                 Plaintiff-intervenor,
                  v.
ARNOLD SCHWARZENEGGER, in his
official capacity as Governor of
California; EDMUND G. BROWN, JR.,
in his official capacity as Attorney

                                         
General of California; MARK B.
HORTON in his official capacity as
Director of the California
Department of Public Health &
State Registrar of Vital Statistics;
LINETTE SCOTT, in her official
capacity as Deputy Director of
Health Information & Strategic
Planning for the California
Department of Public Health;
PATRICK O’CONNELL, in his official
capacity as Clerk-Recorder for the
County of Alameda; DEAN C.
LOGAN, in his official capacity as
Registrar-Recorder/County Clerk
for the County of Los Angeles,
                          Defendants,
                                         

                             16727
16728              PERRY v. SCHWARZENEGGER



                and                     
DENNIS HOLLINGSWORTH; GAIL J.
KNIGHT; MARTIN F. GUTIERREZ;                  No. 09-17241
HAK-SHING WILLIAM TAM; MARK
A. JANSSON; PROTECTMARRIAGE.
                                               D.C. No.
                                             3:09-cv-02292-
COM-YES ON 8, A PROJECT OF                        VRW
CALIFORNIA RENEWAL,
 Defendant-intervenors-Appellants.
                                        

KRISTIN M. PERRY; SANDRA B.             
STIER; PAUL T. KATAMI; JEFFREY J.
ZARRILLO,
                Plaintiffs-Appellees,
                 and
OUR FAMILY COALITION; LAVENDER
SENIORS OF THE EAST BAY;
PARENTS, FAMILIES, AND FRIENDS OF
                                        
LESBIANS AND GAYS, CITY AND
COUNTY OF SAN FRANCISCO,
    Plaintiff-intervenors-Appellees,
                  v.
ARNOLD SCHWARZENEGGER; EDMUND
G. BROWN, JR.; MARK B. HORTON;
LINETTE SCOTT; PATRICK
O’CONNELL; DEAN C. LOGAN,
                         Defendants,
                 and
                                        
                  PERRY v. SCHWARZENEGGER                16729


DENNIS HOLLINGSWORTH; GAIL J.         
KNIGHT; MARTIN F. GUTIERREZ;                 No. 09-17551
HAK-SHING WILLIAM TAM; MARK                    D.C. No.
A. JANSSON; PROTECTMARRIAGE.               3:09-cv-02292-
COM-YES ON 8, A PROJECT OF                       VRW
CALIFORNIA RENEWAL,                            ORDER
 Defendant-intervenors-Appellants.
                                      
                  Filed December 16, 2009

  Before: Kim McLane Wardlaw, Raymond C. Fisher and
            Marsha S. Berzon, Circuit Judges.


                          ORDER

   A judge of this court has called for a vote to determine
whether this case will be reheard en banc under Federal Rule
of Appellate Procedure 35(a). The parties are requested to file
simultaneous briefs setting forth their respective positions on
whether this case should be reheard en banc, including
whether rehearing en banc is warranted in light of Mohawk
Industries, Inc. v. Carpenter, 558 U.S. ___, No. 08-678 (Dec.
8, 2009).

   The briefs shall be filed on or before December 24, 2009.
Parties who are registered for ECF must file the brief elec-
tronically without submission of paper copies. Parties who are
not registered ECF filers must file the original brief plus 50
paper copies.

  IT IS SO ORDERED.